internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-105302-99 date date re distributing controlled controlled shareholder shareholder state n business a year a plr-105302-99 b type c insurance_company dear this is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided by a letter dated date the information submitted is summarized below distributing is a state n corporation that is an accrual basis taxpayer and a subchapter_c_corporation distributing is a holding_company with no business operations of its own that has continuously engaged in business a since its incorporation in year through its two wholly-owned subsidiaries controlled and controlled distributing has outstanding a shares of class a voting common_stock the class a stock that are entirely owned by shareholder and b shares of class b voting common_stock the class b stock that are entirely owned by shareholder financial information has been received which indicates that each business of controlled and controlled has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last five years to allow each of the shareholders to go their separate ways and enhance the efficiency and profitability of each of the two businesses the taxpayer proposes that i ii distributing will distribute all of the stock of controlled to shareholder in exchange for all of its stock the class b stock in distributing and distributing with shareholder as its sole continuing shareholder of class a stock will continue to operate as a holding_company for all of the stock of controlled the class a stock will constitute percent of the issued and outstanding_stock of distributing distributing controlled and controlled and their shareholders have entered into a separation agreement to govern this proposed transaction under this agreement in relevant part a final settlement of the value of distributing’s equity account in its type c insurance_policy issued by insurance_company owed by distributing to controlled shall be reflected in a promissory note to be made by distributing in favor of controlled such promissory note shall provide for payments plr-105302-99 by distributing to controlled as distributing receives payments ie return of the equity account if any from insurance_company any amount owed by controlled to distributing with respect to this account is payable by controlled to distributing within days of the determination of such amount the following representations have been made in connection with the proposed transaction a b c d e f g the fair_market_value of the controlled stock to be received by shareholder of distributing will be approximately equal to the fair_market_value of distributing’s stock surrendered by shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing and the controlled corporations is representative of each corporation’s present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statement submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction distributing through controlled and controlled will continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business purposes the desire of the shareholders of distributing to go their separate ways in order to enhance the efficiency and profitability of the controlled corporations the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled corporations to make an s_corporation_election pursuant to sec_1362 h there is no plan or intention by the shareholders of distributing to sell plr-105302-99 exchange transfer by gift or otherwise dispose_of any of their stock in either distributing controlled or controlled after the transaction there is no plan or intention by the shareholders of distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through a stock purchase meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or the controlled corporations to merge the corporation s with any other corporation or to sell or otherwise dispose_of the assets of any corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_21_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 no intercorporate debt will exist between distributing and the controlled corporations at the time of or subsequent to the distribution of the controlled stock except as provided in the separation agreement as described above there will not be any continuing planned or intended transactions between distributing and controlled following the distribution in the event there should be any such transactions payments made in connection with all continuing transactions between distributing and the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length no two parties to the transaction are investment companies as defined in sec_368 and iv there is no plan or intention pursuant to which one or more persons shall acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled following the proposed transaction i j k l m n o p plr-105302-99 sec_355 based solely on the information submitted and on the representations set forth above we hold as follows no gain_or_loss will be recognized to and no amount will be included in the income of shareholder on the receipt of the stock of controlled in exchange for all of its shares of distributing class b stock sec_355 shareholder 2's basis in the controlled stock received in the transaction will be the same as its basis in the distributing stock exchanged therefor immediately before the transaction sec_358 the holding_period of the controlled stock received in the transaction will be the same as shareholder 2's holding_period in the distributing stock exchanged therefor provided that such distributing stock is held as a capital_asset on the date of the transaction sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of its stock in controlled to shareholder in exchange for all of shareholder 2's distributing stock sec_355 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the income_tax regulations sec_312 payments made by distributing to controlled or by controlled to distributing pursuant to the separation agreement including payments relating to the equity account in insurance_company as described above that i have arisen or will arise for a taxable_period ending before the proposed distribution or for a taxable_period beginning on or before and ending after the proposed distribution and ii will not become fixed and ascertainable until after the proposed distribution will be treated as occurring immediately before the proposed distribution no opinion is expressed about the tax treatment of the described transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the described transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax plr-105302-99 return for the taxable_year in which the transaction covered by this letter is consummated in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
